Exhibit 10.2
 


 
EMPLOYEE SEPARATION AND RELEASE
 


This Employee Separation and Release (this “Agreement”) confirms the terms of
your separation from employment with PEDEVCO Corp. (d/b/a/ Pacific Energy
Development) (the “Company”) and Insperity PEO Services, L.P.
(“Insperity”).  You agree that effective as of 5:00 PM (Pacific) on April 30,
2016 (the “Separation Date”), your employment with the Company shall be
considered mutually terminated by the parties.  Along with such termination, all
Company benefits to you (i.e., health insurance coverage, 401(k) plans and life
insurance (if any)) will be terminated, provided that the Company will provide
COBRA paperwork as required by law (if applicable).
 
You agree that you have been paid all wages, salary, bonuses, commissions,
expense reimbursements, and any other amounts that you are owed, if any.  You
also agree that you have been paid what you are owed for any vacation time, sick
time, paid time off or paid leave of absence, or in connection with any
severance or deferred compensation plan, if eligible, and that you have been
given all time off to which you were entitled under any policy or law, including
but not limited to leave under the Family and Medical Leave Act.  For avoidance
of doubt, you hereby waive any and all accrued vacation time, sick time, paid
time off or paid leave of absence that you may have accrued through your
Separation Date.


Stock Options and Restricted Stock
 
You agree and acknowledge that as of your Separation Date, you hold the
following options to purchase common stock of the Company (“Stock Options”):
 
Grant Date
 
Exercise Price
   
# Option Shares Vested
   
# Option Shares Unvested
 
June 18, 2012
  $ 0.51       390,800       0  
January 1, 2015
  $ 0.37       259,000       111,000  
January 1, 2016
  $ 0.22       0       280,000  
TOTAL:
            649,800       391,000  

 
You agree and acknowledge that as of your Separation Date, you hold the
following shares of unvested restricted common stock of the Company (“Unvested
Stock”):
 
Grant Date
 
# Unvested
Shares
 
August 9, 2013
    202,500  
July 1, 2014
    324,000  
January 7, 2015
    370,000  
January 7, 2016
    600,000  
TOTAL:
    1,496,500  

 
 

Page 1 of 6 Initial ____

 
 
 

--------------------------------------------------------------------------------

 
 
In accordance with the terms of your applicable stock option agreements issued
to you, all unvested Stock Options would be forfeited on the Separation Date,
absent the execution and effectiveness of this Agreement.  You and the Company
acknowledge and agree that on the Effective Date, all of your unvested Stock
Options shall fully vest, and all of your Stock Options will be exercisable for
a period of five (5) years following the Separation Date (the “Option Vesting
Acceleration and Extended Exercise”).  You acknowledge and agree that you have
no other options or other rights to purchase stock in the Company other than the
rights to purchase shares subject to the (i) Stock Options detailed above, (ii)
warrants to purchase 38,096 shares of common stock of the Company at an exercise
price of $2.34 per share held by Global Venture Investments, LLC, and (iii)
warrants to purchase 19,048 shares of common stock of the Company at an exercise
price of $5.25 per share held by Global Venture Investments, LLC.
 
In addition, in accordance with the stock purchase agreements entered into
between you and the Company governing the vesting terms of your Unvested Stock,
all Unvested Stock would be forfeited on the Separation Date, absent the
execution and effectiveness of this Agreement.  You and the Company acknowledge
and agree that (i) on or prior to the Effective Date, all of your Unvested Stock
shall be transferred and assigned by you to Global Venture Investments Inc., an
entity owned and controlled by you (“GVEST,” and the “GVEST Transfer”), and (ii)
effective immediately following the later to occur of (i) the consummation of
the GVEST Transfer, and (ii) the Effective Date, all of your Unvested Stock
shall fully vest and be released from the Company’s repurchase option (the
“Unvested Stock Acceleration”).


The Vesting Acceleration, Extended Exercise, GVEST Transfer, and Unvested Stock
Acceleration provisions set forth in this Agreement shall collectively be
referred to as the “Severance Benefits.”  You agree that the Severance Benefits
are something of value and that you are not already entitled to these additional
benefits and compensation.  You agree that the additional benefits offered to
you under this Agreement are due solely from the Company and that Insperity has
no obligation to pay any additional compensation.


You are solely responsible for any and all tax obligations or other obligations
under federal and/or state law pertaining to the receipt of the Severance
Benefits in the Agreement, and you hereby agree to hold the Company and their
respective affiliates harmless from any and all liability relating to such
obligations.
 
In exchange for providing you with the Severance Benefits, you agree to fully
release the Company, Insperity and their respective current and former parent
companies, subsidiaries, and other affiliated companies as well as any of their
respective current and former insurers, directors, officers, agents,
shareholders, employees, affiliates and assigns (collectively, the “Released
Parties”) from any claims you may have against them as of the date you sign this
Agreement, whether such claims arise from common law, statute, regulation, or
contract.  This release includes but is not limited to rights and claims arising
under or arising out of (i) Title VII of the Civil Rights Act of 1964, as
amended; (ii) the Americans with Disabilities Act, as amended; (iii) the
Employee Retirement Income Security Act of 1974, as amended (excluding claims
for accrued, vested benefits under any employee benefit plan of the Company in
accordance with the terms of such plan and applicable law); (iv) the Age
Discrimination in Employment Act, as amended, or the Older Workers Benefit
Protection Act; (v) the Texas Commission on Human Rights Act; (vi) alleged
discrimination or retaliation in employment (whether based on federal, state or
local law, statutory or decisional); and (vii) any law (statutory or decisional)
providing for attorneys’ fees, costs, disbursements and/or the like.  By
accepting the Severance Benefits, you have agreed to release the Released
Parties from any liability arising out of your employment with and separation
from the Company and Insperity.   This would include, among other things, claims
alleging breach of contract, defamation, emotional distress, harassment,
retaliation, or discrimination based on age, gender, race, religion, national
origin, disability or any other status under local, state, or federal law. This
release does not prevent you from pursuing any workers’ compensation benefits to
which you may be entitled. Furthermore, nothing in this Agreement shall be
construed to prevent you from filing a charge with or participating in an
investigation conducted by any governmental agency, including, without
limitation, the United States Equal Employment Opportunity Commission (“EEOC”)
or applicable state or city fair employment practices agency, to the extent
required or permitted by law.  Nevertheless, you understand and agree that you
are waiving any relief available (including, for example, monetary damages or
reinstatement),  including but not limited to financial benefit or monetary
recovery from any lawsuit filed or settlement reached by the EEOC or anyone else
with respect to any claims released and waived in this Agreement.
 
 

Page 2 of 6 Initial ____

 
 
 

--------------------------------------------------------------------------------

 
 
You agree that this Agreement does not alter any agreements or promises you made
prior to or during your employment concerning intellectual property,
confidentiality, non-solicitation, or non-competition; provided, however,
that  you and the Company agree that Section 6(b) of your Employment Agreement,
dated June 10, 2011, as amended to date, shall not restrict, preclude or
prohibit you from doing business with any customer or supplier of the Company,
or working with any current or former employee of the Company, with whom you had
a pre-existing relationship with prior to your joining the Company, provided you
may not use or disclose any Confidential Information of the Company in
connection therewith.
 
You agree that you are the only person who is able to assert any right or claim
arising out of your employment with or separation from the Company.  You promise
that you have not assigned, pledged or otherwise sold such rights or claims, nor
have you relied on any promises other than those contained in this Agreement.
 
You agree that neither this Agreement nor payment or effectiveness of the
Severance Benefits being offered to you for this Agreement is an admission by
the Company of any liability or unlawful conduct of any kind.   You agree that
the Severance Benefits being offered in exchange for your release of claims and
rights is sufficient. You agree to cooperate on behalf of the Company, as
appropriate and lawful, in future legal actions relating to your employment with
the Company.
 
You and the Company agree not to disparage each other or to do anything that
portrays either you or the Company, or the Company‘s, services, products or
personnel in a negative light or that might injure you or the Company‘s business
or affairs.  This would include, but is not limited to, disparaging remarks
about either you or the Company, as well as the Company’s shareholders,
officers, directors, employees, agents, advisors, partners, affiliates,
consultants, products, formulae, business processes, corporate structure or
organization, and marketing methods.
 
You agree to return to the Company, before you sign this Agreement, all
property, other than your Apple MacBook Pro laptop computer and keys to office,
belonging to the Company. This would include, for example, documents, files,
forms, customer information and lists, confidential business
information, electronic equipment, cell phones and similar handheld devices,
pagers and Company-issued credit cards and other items in your possession or
control belonging to the Company or containing proprietary information relating
to the Company. You further agree to provide the Company login ids and passwords
to your corporate computer, email and websites; as well as any other login ids
and passwords in your possession relating to the Company.


Until such time that the Company publicly discloses this Agreement and the terms
hereof in its public filings with the U.S. Securities and Exchange Commission,
you agree to keep this Agreement and its terms strictly confidential and not to
discuss its terms or existence with any person, except with your immediate
family, tax preparers, and attorneys on a “need to know basis,” and with the
Company, provided that any person with whom this Agreement is discussed also
agrees to keep it confidential.  You may, however, fully respond to questions
from governmental entities or discuss this request if required to do so by law.
 
 

Page 3 of 6 Initial ____

 
 
 

--------------------------------------------------------------------------------

 


You agree to keep confidential any and all non-public information about the
business or finances of the Company, including, without limitation, all
information about (or relating to) any products, services, technology, business
plans, litigation, financial statements, projections, existing or proposed
projects, suppliers, customers, merchant lists, pricing, purchase records, sale
records, marketing, processes, equipment, facilities, data, methodologies or
trade secrets, in whatever form (collectively “Information”, which Information
shall encompass the Company’s Information and/or any Information of any
Affiliate of the Company, subsidiary of the Company or party who has contracted
with or proposed to contract with the Company), from whatever source shall be
deemed confidential and shall be collectively referred to in this Agreement as
“Confidential Information”.  Notwithstanding the foregoing, the term
“Confidential Information” shall not include information which (a) is
independently developed by you otherwise than in connection with your
employment; (b) becomes publicly available without violation of this Agreement
or by any fault of you or any other party subject to confidentiality rights with
the Company; (c) becomes lawfully available in the “public domain” from a third
party; (d) is approved for disclosure by written authorization of the Company;
or (e) which you are compelled to disclose pursuant to applicable law or court
order, provided that you give the Company prompt notification of such requested
disclosure.


“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability company, limited liability partnership,
proprietorship, business or statutory trust, trust, union, association,
instrumentality, governmental authority or other entity, enterprise, authority,
unincorporated organization or business organization.  An “Affiliate” of a
specified Person means any other Person that (at the time when the determination
is made) directly, or indirectly through one or more intermediaries, controls,
or is controlled by, or is under common control with, such specified Person.  As
used in the foregoing sentence, the term “control” (including, with correlative
meaning, the terms “controlling,” “controlled by” and “under common control
with”) means the power to direct the management and/or the policies of a Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise.


You further agree that you will not at any time (i) use any Confidential
Information for any other purpose other than as agreed to by the Company in
writing, or (ii) discuss, disclose or otherwise transfer any Confidential
Information to any Person.   The requirements of this paragraph shall survive
the termination of this Agreement.
 
Before signing this Agreement, you should make sure that you understand what you
are signing, what benefits you are receiving, and what rights you are giving up,
including your rights under the Age Discrimination in Employment Act.  You are
also encouraged to consult an attorney about the contents and meaning of this
Agreement.


You shall have up to twenty-one (21) days from the date of your receipt of this
Agreement, which receipt occurred on April 25, 2016, to consider the terms and
conditions of this Agreement (the “Review Period”).  You may accept this
Agreement at any time within the Review Period by executing it and returning it
to PEDEVCO Corp., Attn: Michael L. Peterson, 4125 Blackhawk Plaza Circle, Suite
201, Danville, CA 94506, or email at mpeterson@pacificenergydevelopment.com, no
later than 5:00 p.m. (Pacific) on the twenty-first (21st) day after your receipt
of this Agreement.  Thereafter, you will have seven (7) days to revoke this
Agreement (the “Revocation Period”) by stating your desire to do so in writing
to Michael L. Peterson at the address listed above, no later than 5:00 p.m.
(Pacific) on the seventh (7th) day following the date you sign this
Agreement.  The effective date of this Agreement shall be the eighth (8th) day
following your signing and acceptance of this Agreement (the “Effective Date”),
provided you do not revoke the Agreement during the Revocation Period.  In the
event you do not accept this Agreement as set forth above, or in the event you
revoke this Agreement during the Revocation Period, this Agreement, including
but not limited to the obligation of the Company and its subsidiaries and
affiliates to provide the consideration provided above shall automatically be
deemed null and void and any Severance Benefits offered or provided hereunder
shall be immediately withdrawn and be deemed null, void and terminated.
 
 

Page 4 of 6 Initial ____

 
 
 

--------------------------------------------------------------------------------

 


If this Agreement fully and accurately describes the complete agreement
concerning your separation of employment and your agreement to release the
Released Parties for any acts occurring prior to the date you sign this
Agreement (and supersedes all previous oral or written communications,
representations or agreements), please confirm this agreement by signing and
dating this Agreement.  By signing this Agreement, you agree that your waiver of
rights and claims is knowing and voluntary.  You further confirm that you fully
understand the benefits you are receiving and the rights and claims you are
waiving under this Agreement and that you have accepted those benefits and
waived those rights and claims of your own free will.


This Agreement shall be governed exclusively by and construed exclusively in
accordance with the laws of the state of California, without giving effect to
the conflict of law principles of state of California.  In the event of a
dispute concerning this Agreement, the parties agree that venue lies in a court
of competent jurisdiction in Contra Costa County, California.


This Agreement shall be binding upon the parties hereto and upon their heirs,
administrators, representatives, executors, successors, offspring, spouse and
assigns, and shall inure to the benefit of said parties and each of them and to
their heirs, administrators, representatives, executors, successors and assigns.


Should any provision of this Agreement be declared or be determined by any court
of competent jurisdiction to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining parts, terms or provisions shall
not be effected thereby, and said illegal, unenforceable or invalid part, term
or provision shall be deemed not to be a part of this Agreement.


You further agree that if you disavow or challenge in court this Agreement, and
if this Agreement is deemed unenforceable by a court of competent jurisdiction,
(i) all Severance Benefits offered to you or provided to you hereunder shall be
withdrawn and be deemed null, void and terminated immediately upon the entry of
the final court order, and (ii) you shall repay to the Company within seven (7)
calendar days from the entry of the final court order (x) any economic benefit
you received upon the exercise of any of your options subject to the Option
Vesting Acceleration or Extended Exercise provided hereunder, and (y) all
proceeds received by you or GVEST in connection with the sale of any Unvested
Stock subject to the Unvested Stock Acceleration provided hereunder.


This Agreement sets forth the entire Agreement between the parties hereto and
fully supersedes any and all prior agreements or understandings, written or oral
between the parties hereto pertaining to your separation from employment with
the Company.


This Agreement shall be interpreted in accordance with the plain meaning of its
terms and not strictly for or against any of the parties hereto.


[Remainder of Page Blank]
 
 

Page 5 of 6 Initial ____


 
 

--------------------------------------------------------------------------------

 


This Employee Separation and Release was given to Frank C. Ingriselli on April
25, 2016.  You will have until May 16, 2016 to sign and deliver this Employee
Separation and Release Agreement.
 

ACCEPTED AND AGREED TO:                  
/s/Frank C. Ingriselli
   
April 25, 2016
 
Frank C. Ingriselli
   
Date
 
 
   
 
  PEDEVCO CORP.                             /s/ Michael L. Peterson     April
25, 2016   Michael L. Peterson     Date   President and Chief Financial Officer
                                               


 
 


 

Page 6 of 6 Initial ____

 